MEMORANDUM **
The district court dismissed the Petitioner’s complaint sua sponte under 28 U.S.C. § 1915 A(b)(l) on the ground that his claim was duplicative, or frivolous. We review a sua sponte dismissal for abuse of discretion. See Martin v. Sias, 88 F.3d 774, 775 (9th Cir.1996). The district court did not abuse its discretion by taking notice of the Petitioner’s similar civil actions pending against the same defendant and dismissing this particular complaint without prejudice to the Petitioner’s pending *570complaints. See Cato v. United States, 70 F.3d 1103, 1105 n. 2 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.